Broyles, P. J.
1. The statute defining the offense of burglary (Penal Code of 1910, § 146) states that “all outhouses contiguous to or within the curtilage or protection of the mansion or dwelling-house shall be considered as parts of the same.” Under the ruling in Bryant v. State, 60 Ga. 358, an outhouse may be considered a part of the dwelling-house if it be within its protection, although it may not be contiguous thereto or within its curtilage. In the instant case the corn-crib’ broken into, and from which corn was stolen, and the prosecutor’s dwelling-house were in a “no fence” county, and neither was enclosed by any fence, and a public road ran between them. When the offense was being committed *622the prosecutor and his wife, at night, from thei/r dwelling-house heard and saw the defendant breaking into the corn-crib. This clearly shows that the corn-crib was so located as to be within the protection of the dwelling-house, and therefore, under the ruling just stated, it must be considered as a part thereof.
Decided October 8, 1918.
Indictment for burglary; from Dawson superior court—-Judge Jones. May 8, 1918.
R. H. Baker, B. P. GaiTlard Jr., for plaintiff in error.
Robert McMillan, solicitor-general, contra.
2. The conviction of the offense of burglary was amply supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.